Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Restriction/Election filed on July 19, 2021 is acknowledged.
3.	Claims 1-20 are pending in this application.


Restriction
4.	Applicant's election with traverse of Group 1 (claims 1-11) and the election of SEQ ID NO: 1 as the species of the peptide, dry powder as the species of formulation, and ACE inhibitor as the species of pharmaceutical agent in the reply filed on July 19, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to the Office.  This is not found persuasive because the search for each of the inventions is not co-extensive particularly with regard to the literature search.  Burden consists not only of specific searching of classes and subclasses, but also of searching multiple databases for foreign references and literature searches.  Burden also resides in the examination of independent claim sets for clarity, enablement, and double patenting issues.  Further, a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.  Finally, the consideration for patentability is different in each case.  Thus, it would be an undue burden to examine all of the above inventions in one application and the restriction for examination purposes as indicated above is deemed proper.



Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Helianthus annuus (common sunflower)), and as evidenced by UniProt Q9HBD8 (see amino acids 12-15), UniProt A0A0A8YLD5 (see amino acids 17-21), UniProt A0A5K1FIM7 (see amino acids 1-5), instant SEQ ID NOs: 1-3 are fragments of naturally occurring protein isolated from Homo sapiens, Arundo donax (Giant reed), and Nymphaea colorata, respectively. Claims 6-8 are directed to a foodstuff or beverage. Claim 9 is drawn to a topical composition. Claim 10 is directed to a kit comprising an isolated polypeptide, wherein the isolated peptide consists of the amino acid sequence of SEQ ID NOs: 1-4 and a pharmaceutical agent.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the MPEP 2106.
Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
As evidenced by instant sequence listing, instant SEQ ID NOs: 1-4 are isolated from Helianthus annuus (common sunflower). Furthermore, as evidenced by UniProt Q9HBD8 (see amino acids 12-15), UniProt A0A0A8YLD5 (see amino acids 17-21), UniProt A0A5K1FIM7 (see amino acids 1-5), instant SEQ ID NOs: 1-3 are fragments of naturally occurring protein isolated from Homo sapiens, Arundo donax (Giant reed), and Nymphaea colorata, respectively. 
The terms “food stuff” and “topical composition” are not specifically defined in the specification.  Although one of ordinary skill in the art would construe the limitations “food stuff” and “topical composition” to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not 
The amount recited in claim 7 does not recite any additional elements that amount to significantly more than the judicial exception. The amount of the naturally occurring peptide does not alter the peptide sequence or the structure of the peptide.
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 20-35 do not qualify as eligible subject matter.
Please see Example 7 (claim 1 analysis), Example 28 (claim 3 analysis) and Example 30 (claims 1-2 analyses) of MPEP 2106. 


35 U.S.C. 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	Claims 2 and 3 recite, “The sunflower seed protein hydrolysate composition of claim 1, wherein the sunflower seed protein hydrolysate composition comprises at least two different isolated peptides…” (claim 2) and “The sunflower seed protein hydrolysate composition of claim 1, comprising an isolated peptide having the amino acid sequence of SEQ ID NO: 1, an isolated peptide having the amino acid sequence of SEQ ID NO: 2…having the amino acid sequence of SEQ ID NO: 3…having the amino acid sequence of SEQ ID NO: 4” (claim 3). Claim 1 recites, “A sunflower seed protein hydrolysate composition comprising an isolated peptide…” Claim 1 allows for an isolated peptide, thus, two or more isolated peptide claimed in claims 2 and 3 are broader than instant claim 1. Thus, claims 2-3 do not further limit instant claim 1.
10.	Claim 3 recites, “The sunflower seed protein hydrolysate composition of claim 1, comprising an isolated peptide having the amino acid sequence of SEQ ID NO: 1, an isolated peptide having the amino acid sequence of SEQ ID NO: 2…having the amino acid sequence of SEQ ID NO: 3…having the amino acid sequence of SEQ ID NO: 4.” Instant claim 3 is dependent from claim 1. Claim 1 recites, “…wherein the isolated peptide consists of the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID 


Improper Markush
11.	  Claims 1 and 4-11 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The peptides claimed do not share a common amino acids and a common use. The pharmaceutical agent do not share a common compounds and common use. For example, SEQ ID NO: 1 consists of the sequence YFVP; SEQ ID NO: 2 consists of the sequence SGRDP; SEQ ID NO: 3 consists of the sequence MVWGP; and SEQ ID NO: 4 consists of the sequence TGSYTEGWS. These peptide sequences do not share a common core sequence. The pharmaceutical agents such as ACE inhibitor and anti-inflammator4y medication do not share a common structure and common use and common patient.  
structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

	

CLOSEST ART OF INTEREST
12.	The closest art to instant SEQ ID NO: 1 is Rosazza et al (US Patent No. 7056714). Rosazza et al teach a 7mer peptide sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 58, residues 4-7).

13.	The closest art to instant SEQ ID NO: 2 is Bremel et al (US Patent No. 10706955). Bremel et al teach a 8mer peptide sequence comprising instant SEQ ID NO: 2 (see SEQ ID NO: 1448856, residues 2-6).

14.	The closest art to instant SEQ ID NO: 3 is Bremel et al (US Patent No. 10706955). Bremel et al teach a 18mer peptide sequence comprising instant SEQ ID NO: 3 (see SEQ ID NO: 322825, residues 5-9).





CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JULIE HA/Primary Examiner, Art Unit 1654